Citation Nr: 1112196	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-25 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for degenerative disc and joint disease of the lumbar spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in June 2009, the Veteran requested a local hearing with a decision review officer.  However, in March 2010 correspondence, such request was withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

In October 2010, the Veteran submitted additional evidence, to include a personal statement, with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1. Degenerative disc and joint disease of the lumbar spine is manifested by pain, and some limitation of motion; ankylosis of the entire thoracolumbar spine and incapacitating episodes of at least 6 weeks during a 12 month period were not shown.

2. From February 5, 2007, the medical evidence reflects mild right lower extremity radiculopathy as a result of degenerative disc and joint disease of the lumbar spine.

3. From February 5, 2007, the medical evidence reflects mild left lower extremity radiculopathy as a result of degenerative disc and joint disease of the lumbar spine.





CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for degenerative disc and joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic code 5243 (2010).

2. The criteria for a separate 10 percent disability rating for right lower extremity radiculopathy, from February 5, 2007, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

3. The criteria for a separate 10 percent disability rating for left lower extremity radiculopathy, from February 5, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in April 2008 and March 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran to submit evidence showing his lumbar spine disability had worsened, to include records from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The March 2009 letter also informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation, and provided relevant rating criteria for evaluating his lumbar spine disability.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  In addition, the letters explained how VA determines effective dates and the types of evidence which impact such determination.  The claim was last readjudicated in October 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, and lay statements.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Moreover, he described his symptomatology and its impact on his functioning to VA examiners.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Veteran's degenerative disc and joint disease of the lumbar spine is currently rated under § 38 C.F.R. § 4.71a, Diagnostic Code 5237-5243 (2010).

Disabilities rated under Diagnostic Code 5243 are rated using The General Rating Formula for Diseases and Injuries of the Spine, or the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply, in relevant parts.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Note (2) and Plate V indicate that the normal range of motion for the thoracolumbar spine as 0 to 90 degree forward flexion, 0 to 30 degrees extension, 0 to 30 degrees for right and left lateral flexion, and 0 to 30 degrees for right and left lateral rotation for a total combined range of motion of 240 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note 5.

In addition, as previously mentioned, under Diagnostic Code 5243, intervertebral disc syndrome may also be rated under the Formula Rating for Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides that a 40 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Note (1) defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome which require bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Background

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Veteran contends that he has back pain, tingling and numbness that radiates down both legs and stops above his ankles.  

Historically, a December 2006 rating decision granted service connection for a lumbar strain and assigned a 10 percent rating, effective June 16, 2006.  In August 2008, the disability rating was increased to 40 percent, effective February 5, 2007, the date of receipt of a reopened claim. 

Turning to evidence, a letter dated February 2007, the Veteran's private physician indicates that at that time, the Veteran experienced back pain that radiated down is left leg.  The private physician noted that a June 2004 MRI showed the presence of degenerative disc disease and some arthritis in the low back.  The Veteran's knee reflexes were 2+, the right ankle reflex was 1/2 on a scale of 1 to 5, and there was no ankle jerk reflex of the left ankle.  The private physician opined that the Veteran's lumbar spine condition has left him with chronic pain syndrome in the low back, in addition to a moderate amount of referred pain down his left leg.  The physician stated such symptoms to be consistent with lumbar radiculopathy.

In June 2007, the Veteran underwent a VA spine examination.  On that occasion, the Veteran used a brace for ambulation and reported that he was limited to walking 1/4 of a mile.  The Veteran reported experiencing bilateral leg numbness since January 2007.  It was noted that symptoms of numbness, paresthesias, leg or foot weakness, falls, unsteadiness, visual dysfunction, or dizziness were not present.  However, the Veteran did report experiencing fatigue, decreased motion, stiffness, weakness, spasms, and pain in the midline low back, including paraspinal.  The Veteran stated his back pain was a constant, sharp, moderate pain with numbness and tingling that radiated to the back of both legs, down to his ankles.  The Veteran reported flare-ups of his condition on a daily basis.  No incapacitating episodes for the cervical or thoracolumbar regions during the past 12 month period were indicated.

Upon physical examination, at the June 2007 VA exam, the Veteran's posture and head position were normal, the spine was symmetric in appearance and his gait was antalgic.  No abnormal spinal contour, spasm, atrophy, guarding, tenderness, or weakness was present.  However, pain with motion was noted bilaterally.  Range of motion measurements were as follows:  Flexion was 0 degrees to 28 degrees; extension was 0 degrees to 34 degrees; right lateral flexion was 0 degrees to 16 degrees; left lateral flexion was 0 degrees to 22 degrees; right rotation 0 degrees to 36 degrees; and left rotation was 0 degrees to 36 degrees.  There was no additional loss of motion upon repetitive use, ankylosis of the cervical or thoracolubmar spine was not indicated.  A motor examination revealed a decreased pain (pinprick) score of 1/2 and a decreased light touch score of 1/2 indicating an abnormal sensation bilaterally at the midline posterior thigh and calf.  The Veteran's reflexes were normal.  Images of the spine indicated scoliosis with concavity to the left, as well as degenerative changes with osteophytes.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The examiner indicated that such conditions had a severe effect on chores, exercise, recreation, and traveling.  The examiner further stated that such conditions did not have any effect on shopping, sports, feeding, bathing, dressing, or toileting.   

In November 2007, a VA treatment record indicates that the Veteran presented with complaints of chronic back pain which he stated had worsened a few days earlier.  The Veteran stated that the pain radiated down both legs.  The Veteran stated tingling began a few days prior and was mostly on the right side which sometimes felt weak.  No edema was present, dorsalis pedis pulse was 1+ bilaterally, the patellar reflex was symmetrical and 2+ bilaterally.  The Veteran was assessed with chronic low back pain with radiculopathy, scoliosis, degenerative disc and joint disease.  

In March 2008, the Veteran presented for a VA neurosurgery consultation.  The Veteran reported symptoms of chronic low back pain with radiation to both legs, but mostly the right leg.  An intermittent "weakness or funny feeling" was noted.  No other neurological deficits were present.  Upon a neurological examination, a straight leg raise test was positive at 30 degrees, a positive patellar reflex was present bilaterally, and good muscle strength was noted.  

In April 2008, the Veteran underwent a further VA spine examination.  On that occasion the Veteran complained of constant, throbbing low back pain with bilateral leg numbness down the back of his legs ending above the ankles.  The Veteran stated that his numbness began approximately one year prior.  There was no history of numbness, paresthesias, leg or foot weakness, falls, unsteadiness, or fatigue.  However, the Veteran did report experiencing decreased motion, stiffness, spasms, and pain in the midline low back.  No flare-ups of spinal conditions were indicated. The Veteran denied experiencing incapacitating episodes.  The use of a brace was noted and the Veteran stated he could walk 1/4 mile, or 1 mile with a back brace.

Upon physical examination of the spine at the April 2008 examination, no spasms, atrophy, guarding, or weakness was noted.  However, pain with motion, and tenderness were indicated.  Inspection of the spine indicated symmetry in appearance and muscle tone was normal.  His gait was antalgic.  A sensory examination of the lower extremities indicated bilateral hypoactivity upon pain (pinprick) and light touch.  Reflexes were normal.  Range of motion of the thoracolumbar spine was as follows: Flexion was 0 to 30 degrees with pain at 30 degrees; lateral rotation and extension was 0 to 30 degrees bilaterally, with pain beginning at 30 degrees; lateral flexion was 0 to 20 degrees with pain at 20 degrees.  Pain was indicated on active motion and after repetitive use.  No additional loss of motion on repetitive use was indicated.  No ankylosis was noted. 

In April 2008, the Veteran submitted a statement indicating that the April 2008 VA spine examination was performed by a different physician than he was scheduled to see.  Consequently, the Veteran stated that the aforementioned examination does not depict his current and ongoing medical problems of his back and legs.  He stated that he is no longer able to walk or move without pain.  The Veteran stated that his pain, loss of motion, and inability to bend without severe pain has rendered him helpless at times.  The Veteran stated that the pain moves down his legs, sometimes making him unable to sleep.  The Veteran stated that on those occasions, he has to medicate himself to a point where he is unable to do anything but lie around his home.   

In June 2008, a VA neurosurgery outpatient note indicated that the Veteran underwent an evaluation for lumbar stenosis.  On that occasion, the Veteran reported numbness/tingling in the left posterior thigh and calf that radiated to the left medial foot.  In the right leg, intermittent numbness and tingling down the medial aspect of the right thigh, leg, and foot were noted.  The Veteran reported that such symptoms were worse with walking 1 to 2 city blocks.  In that same distance, the Veteran reported that his legs become weak.  It was noted that a January 2008 MRI showed disc protrusion and hypertrophy of the posterior elements causing significant lumbar stenosis at the L2-3 level, without significant foraminal stenosis at any level.  It was noted that the Veteran described neurogenic claudication mainly as numbness, tingling, and weakness, but not pain.  

Upon physical examination at the June 2008 appointment, straight leg raise testing was positive at 90 degrees on the left.  Trace deep tendon reflexes were present in the right ankle, 1+  in the left ankle, 1+ in the right knee, and 2+  in the left knee.  A motor examination indicated the left plantar reflex was 4.5/5; otherwise 5/5 throughout.  A sensory examination indicated a decreased dorsalis pedis pulse of the right great toe; otherwise intact throughout.  Babinski reflex was downgoing in the toes bilaterally.  Toe walk indicated slight weakness on the left.  Weakness of the gastrocnemius was indicated with full weight.  The physician stated that decompressive surgery would help the Veteran's leg issues, but not his back pain.  The Veteran indicated that he was not interested in surgery at that time.  An x-ray indicated that no spondylolisthesis or fracture was present.   

In August 2009, a private treatment note indicated that a MRI showed mild disc bulges of the lumbar spine, moderate facet arthritis, no significant central canal stenosis, and only minimal neuralforaminal stenosis at one level.  The Veteran reported no change of symptoms.  Upon physical examination, tenderness on palpitation of the back was noted.  The lumbosacral spine demonstrated full range of motion.  Pain was not elicited by motion; however, pain was elicited by flexion.  On this occasion, ambulation did not require use of any assistive devices.  No sensory abnormalities were noted and motor strength was normal.   

In April 2010, the Veteran underwent a further VA spine examination.  On that occasion, the Veteran wore a brace and used a cane for ambulation which he reported using for the past year.  In ambulating, the Veteran took small, slow steps and put slightly more weight on his left side as opposed to his right.  The Veteran was able to walk and stand for 25 minutes with use of a cane.  The Veteran reported daily flare-ups of symptoms.  Activities of daily living were not affected by his condition.  The Veteran denied any incapacitating episodes.  The Veteran reported pain that radiated to his right hamstring area that did not radiate to the left side.  No lower extremity weakness was present.  On this occasion, it was noted that the Veteran was taking three medications which helped him temporarily without any side effects.   

Upon physical examination at the April 2010 VA examination, bilateral lower lumbar paraspinal tenderness to palpitation was noted.  There was no objective evidence of spasm or deformity.  Range of motion was as follows:  Flexion was 0 degrees to 30 degrees diminishing to 0 degrees to 20 degrees upon repetition; extension was 0 degrees to 20 degrees; right and left lateral flexion was 0 degrees to 20 degrees; right rotation was 0 degrees to 20 degrees; left rotation was 0 degrees to 25 degrees.  Other than flexion, there was no change with repetition.  End of range pain was noted for all ranges tested.  Lower extremity strength was 4+ bilaterally, accompanied with back pain on all manual muscle testing maneuvers.  Sensation was intact to light touch bilaterally.  Deep tendon reflexes were 1+ at the knees and ankles.  Toes were downgoing.  Toe proprioception was intact.  Straight leg raise testing was negative bilaterally.  The examiner noted a May 2008 MRI with diagnostic impressions of lumbar spondylosis, lumbar canal stenosis, and scoliosis toward the right approximately 30 degrees. 

In October 2010, the Veteran submitted a statement indicating that the private treatment records he was submitting that that time (August 2009 MRI, August 2009 private treatment note, June 2009 private treatment note) depict multiple occasions of incapacitating episodes lasting more than 6 weeks.  The Veteran stated that he cannot afford to go to the doctor every time his condition arises.  The Veteran stated that he believes his statement of these facts should be taken as evidence on his behalf.  The Veteran stated that for many days, and sometimes weeks at a time, he is unable to get out of bed without extreme difficulty.  The Veteran stated that it has become necessary to take extra medication at night to allow him to sleep with some regularity.  In a subsequent statement submitted by the Veteran, accompanied by a waiver of RO consideration, the Veteran stated that during the past 24 months, beginning in October 2008, there have been many periods of time that he was unable to leave his bed without assistance of another.  The Veteran stated that such episodes, on many occasions, have lasted a week at a time.  The Veteran stated that it is unfortunate that he is not in a position that he is able to go to the doctor every time this happens.  The Veteran stated that his primary provider at the VA medical center is over an hour away and he is unable to drive in such condition, thus, making medical assistance unavailable.  

Analysis

Upon a review of the record, the Board notes that the Veteran has reported experiencing "incapacitating episodes" whereby he has required assistance to get out of bed, or he is unable to do anything besides lay around his home all day. Note 1 of the Formula Based on Incapacitating Episodes defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran has not provided any medical evidence to show that a physician has prescribed bed rest due to incapacitating episodes associated with the service-connected low back disability. incapacitating episodes.  Accordingly, the Veteran's current lumbar spine disability will be rated under the General Rating Formula for Diseases and Injuries of the Spine based on Range of Motion.  

The Board observes that the Veteran is currently in receipt of the maximum schedular evaluation under the General Rating Formula for Diseases and Injuries of the Spine based on range of motion.  In order to assign a higher rating, the record must establish that ankylosis is present.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  

The medical records clearly demonstrate that while the Veteran's motion of his lumbar spine is limited, some range of motion is present.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation, inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The criteria provided by Code 5243, however, apply with or without symptoms such as pain.

The Board has also considered whether the Veteran's degenerative disc disease and joint disease of the lumbar spine presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's lumbar spine condition.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the competent medical evidence fails to establish that the criteria for an evaluation in excess of 40 percent is met for the Veteran's lumbar spine condition, the preponderance of the evidence is against the Veteran's claim and an increased rating must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

On a separate, yet related issue, the Board reiterates that the General Rating Formula for Diseases and Injuries of the Spine states that objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  Accordingly,  that medical evidence indicates that Veteran was diagnosed with radiculopathy in the aforementioned private physician's statement dated February 2007.  Accordingly, the Board finds that in addition to his current disability rating for degenerative disc and joint disease of the lumbar spine, currently evaluated as 40 percent disabling since February 5, 2007, the date of receipt of the reopened claim, the Veteran is also entitled to two separate 10 percent disability evaluations for mild radiculopathy of his lower left and lower right extremities under 38 C.F.R. § 4.130. Diagnostic Code 8520 (2010). The Board observes that lumbar radiculopathy was not evident when the Veteran was examined by VA in November 2006.


ORDER

Entitlement to an increased rating for degenerative disc disease and joint disease of the lumbar spine, evaluated as 40 percent disabling  is denied.

A separate 10 percent disability rating for right lower extremity radiculopathy is granted from February 5, 2007, subject to the legal authority governing the payment of compensation benefits.

A separate 10 percent disability rating for left lower extremity radiculopathy is granted from February 5, 2007, subject to the legal authority governing the payment of compensation benefits.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


